 J.L.MANTA, INC.J.L.Manta,Inc.andLloydF.Poling.Case6-CA-5766July 19, 1972DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn April 25, 1972, Trial Examiner Benjamin K.Blackburn issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision and asupporting brief, and Respondent filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed.IIn adopting the Trial Examiner's dismissal of the complaint, we notethat,with respect to the General Counsel's contention that Poling was theobject of a constructive discharge, this record reveals that Respondent byAugust 6, 1971, had corrected the allegedly unsafe condition. Furthermore,even if Poling was discharged, from the record it is clear that hisemployment was terminated because he stated on August 6 that he wantedto be discharged and hence his discharge was unrelated to any protected,concerted activityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Trial Examiner: The charge inthis case was filed on November 29, 1971,1 and amendedon December 28. The complaint was issued on December30.The hearing was held on February 22, 1972, inPittsburgh, Pennsylvania. The issue litigated was whetherLloyd F. Poling quit or was discharged on August 6 and, ifthe latter, whether his termination violated Section 8(a)(3)and (1) of the National Labor Relations Act, as amended.For the reasons set forth below, I find that Poling quit.Upon the entire record, including my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTION289Respondent,an Illinois corporation,isa painting androofing contractor in the construction industry.It holds thepainting subcontract on a powerplant being constructednearWheeling,West Virginia.During the year precedingissuance of the complaint,itpurchased goods valued inexcess of$50,000 which were shipped directly to it in WestVirginia from points outside that State.It is engaged incommerce within the meaning of Section 2(6) and (7) oftheAct.LocalNo.91, InternationalBrotherhood ofPainters and Allied Trades,AFL-CIO,is a labor organiza-tionwithin the meaning of Section2(5)of the Act.It.THEUNFAIR LABOR PRACTICEA.CredibilityThis case turns, in the first instance, on the legalsignificance of what happened during the last few momentsof Lloyd Poling's employment by Respondent. There is nodispute that there was a misunderstanding growing out ofthe fact that James Gionis, Poling's foreman, handed himtwo paychecks on August 6 instead of the one Polingexpected. However, what happened in the few momentsthat followed can only be understood in the light of thealtercation between Poling and Gionis the day before aswell on that morning. There is no real dispute about thebroad outlines of what happened or why it happened.There is, however, a sharp conflict between Poling'stestimony and the testimony of Respondent'switnessesabout what they said to each other. For instance, Polingtestified that, on the morning of August 5, immediatelyafter his run-in with Gionis, he spoke to George Ginnis,Respondent's superintendent on the project and Gionis'superior. Poling's version of what was said is:So I walked away and ran into the superintendent,George Ginnis. I told George what happened and hesays I'll talk to Jimmy. I says Jimmy says he don't haveno other work. He says that's no excuse. Jimmy has lotsof work.He told me to wait in the shanty while he went totalk to Jimmy.Ginnis' version is:,He talked to Jimmy and he stopped me. He say Ican't work with Jimmy. I work with you. I say why? Hesay I can't. I'll quit. So you going to quit I say I can'thelp it. I say I can't push you. If you going to quit youquit.And again, on cross-examination:He says you son of a bitches. I say what matter? Hesay I quit. He say I got no place. Jimmy got no place toput me. So he left. He says I'm going to go see the B.A.and get another job.The difference is crucial. The importance of thedifference does not lie in the fact Ginnis said Poling usedthe word "quit." Respondent does not contend that Polingquit at that moment. In any event, even if it did, the factthat Poling used the future tense in this exchange wouldIDates, other than the date of the hearing, are all 1971198 NLRB No. 48 290DECISIONSOF NATIONALLABOR RELATIONS BOARDpreclude a finding that he quit on August 5. Theimportance of the difference lies in the state of Poling'smind which this and other conversations reveal, especiallyin those last few moments with Gionis on August 6 whenPoling did not use the word "quit." In the section entitled"Facts"which follows I have credited James Gionis andGeorge Ginnis over Lloyd Poling wherever these conflictsappear in the record. As to other facts, I have creditedPoling only when his testimony is corroborated by that ofanother witness.In this connection,Ihave taken thetestimony of Robert Long as corroboration of Poling'saccount of what preceded his run-in with Gionis eventhough Long was, generally, uncertain on many of thepoints he was questioned about. The fact that the wholecase was triggered by Poling's concern for safety is notdisputed in any event. As to when the work which Polingand Long did not do on August 5 was finally performed,an unimportant detail, I have credited Gionis over Long.Ihave relied on the demeanor of all three in creditingGionis and Ginnis over Poling. More importantly, howev-er, I have relied on the testimony of Paul Kilgore, theunion steward on the project, who was called as a witnessby Respondent. Kilgore did not overhear any of theGionis-Poling orGinnis-Poling conversations.He doesnot, therefore, directly corroborate Gioms or Ginnis orrefute Poling.He did,however,in two brief sentences,summarize an important aspect of this case;i.e.,Poling'sfailure to win any real support from his union after August6 even though he, himself, is president of the local. Kilgorewas asked whether Poling had told Kilgore why Poling wasleaving the job on the morning of August 6. Kilgore's replywas:He said something about the equipment wasn't right.The ropes wasn't right. The ropes on the cables wans'tright. That's why I says let's go down and check themout this morning. We'll pick out three or four men offthe crew. Pick out anybody you want.He wouldn't listen to that.When he started walking tothe gate I said don't come crying to me later on. And Ithought that was all there was to it.[Emphasis supplied.]In other words,Kilgore,a man whose position would makehim more rather than less sympathetic to Poling's side ofthe dispute, thought that Poling was quitting when hewalked off the job for the last time.B.FactsRespondent is a union contractor. While performing itssubcontract at Mitchell Power Plant, near Wheeling, WestVirginia, ithas entered into a collective-bargainingagreementwith Painters Local 91. Article 4, section 2 ofthat agreement provides:No journeymen or apprentice will be permitted towork on any ladder or scaffolding which they protest tothe contractor as being unsafe. In the event suchprotest is made and not corrected, the matter may bereferred to the Business Agent for a decision as to theequipment's condition.If the Employer is not satisfiedwith the decision of the Business Agent, he may referthe matter to the Joint Trade Board for a final decision.If the equipment is deemed unsafe, the employee willreceive fullpay for anyloss of time as a result of theworking dispute.Lloyd Poling is president of Local 91. He went to workforRespondent at Mitchell Power Plant on April 12. Heworked without incident along with some 20-odd otherunion painters under Foreman James Gioms until August5.That morning,pursuant to instructions from Superin-tendent George Ginnis, Gionis put all his men to work onoutside painting.Robert Long had been working in a highareawith another painter who failed to show up thatmorning. Consequently, Gionis asked Poling if he wouldwork with Long. Poling said he would.Long and Poling were assigned to paint the underside ofa breeching some 120 feet above the ground.The breechingconnected a powerhouse with a smokestack.Hot gassespassed from powerhouse to smokestack through it. It was,therefore,hot on its outer surface.In painting this area,Long and Poling were required to work from a pick. Thepick was a plank 12 inches wide by 24 feet long. It wassupported by two cables which stretched the 100-footdistance from powerhouse to smokestack.As the paintingprogressed,the pick was to be moved.Because the cablesfrom powerhouse to smokestack sagged,they were sup-ported bytwo tieup lines which passed over the breeching.On the morning of August 5, the tieup lines were rope.They had been in place approximately 4 days.Long and Poling went onto the pick while Gioniswatched from the ground to be sure that Poling would beable to do high work. Long and Poling began to paint.Poling had painted only one small area he could reachfrom one position when Long said he was concerned aboutthe tieup lines. He said they did not look so good.Polinggot off the pick,walked out on the cable,and inspected thetieup lines.He concluded the rig was unsafe because theywere rope, not cable, and might have been dried out by theheat from the breeching in the time they had been in place.He told Long he was going to go down and talk to Gionis.He descended to the ground while Long remained on thepick.Gionis saw what Poling did although,the pick beingso far above the ground,he could not hear what Long andPoling said to each other.Gionis concluded that Polingwas afraid to work on the pick.On the ground,Poling talked to Gionis.Poling toldGionis he could not work on the breeching and askedGionis to put him somewhere else. Gionis tried to explainthat he was limited in the area to which he could assignpainters that day because of his instructions from Ginnis tofinish up the outside work.Gionis asked Poling why hecould not work on the breeching.Poling said because thesetup was unsafe.He explained about the ropes.Gionisthought Poling was making an excuse to hide his fear. Hebecame angry.He tried to get Poling to admit he wasafraid.He said, "Why can't you work? Why doeseverybodyelse work?Why does everybodyelse I send staywith it and they work? Tell me the truth. Why can't youwork?"Poling became angry.He said,"To hell with it. If I haveto work on that I will quit."He stalked off.Gionismotioned Long to come down from the pick.Because workingon the pickisa two-man operation,Gionis assigned Long to other work for the rest of the day. J.L.MANTA, INC.291In the meantime, as Poling walked away from Gionis, heencountered Ginnis. He told Ginnis what had happened,cursing at Ginnis in the process. He said that he could notwork with Gionis. He protested that there was other workto which Gionis could assign him instead of making himwork on the breeching. He said he would quit if he had towork on the breeching. Ginnis said he could not makePoling work on the breeching. He told Poling to quit if thatwas what he wanted to do. As Poling walked away, he saidhe was going to see his business agent and get another job.Poling proceeded toward the construction shanty. Henext encountered Paul Kilgore, Local 91's steward on thejob. Poling tried to explain what had happened to Kilgore.He said, "The hell with this job. I can find a better .job."Kilgore, who was on his way to deliver some paint, toldPoling he did not have time at the momemt but wouldmeet him at the shanty as soon as he was free.Poling went to the shanty. He tried to telphone Local91's business agent but was unsuccessful. A few minuteslater, he went home without waiting for Kilgore.The next day, August 6, was a Friday. Respondent paysitsemployees each Friday for the workweek ending onTuesday of that week. During the week which endedTuesday, August 3, Poling worked on another project forRespondent as well as the Mitchell Power Plant job.Respondent had prepared a separate check for eachproject.Consequently, on the morning of August 6, therewere, in the ordinary course of business two paychecks inseparate envelopes at the.jobsite for Poling.When Poling arrived at the.jobsite around 7:30 a.m. onAugust 6, he did not change into his work clothes. Instead,he spent the time until a few minutes before the 8 a.m.starting time talking to the other men about what hadhappened the day before. He complained to Kilgore thatthe setup at the breeching was unsafe. Kilgore suggestedthat he and Poling take three or four other men and inspectthe ropes. Poling would not do as Kilgore suggested.Kilgore offered to call Bruce White, Local 91's businessagent. Poling declined the offer. Around 5 minutes before8,Poling went to the shanty and demanded his paycheckfrom Gionis. Gionis gave him the two checks which werethere for him. Poling leaped to the erroneous conclusionthat the second check was for money due him for workperformed after Tuesday and indicated that he had beenfired for walking off the job the day before. Poling erupted,saying "You fired me" and threatening various actions hewas going to take against Gionis and Respondent. Gionisbecame angry, too. He said "No, I didn't."Poling said, "Yes you did. You gave me the check."Gionis said, "Open it up and look at it."Poling said, "Well, I want to be fired."Gionis said he would see if he could find the money so asto oblige Poling. (An employee who is fired is entitled toreceive all wages he has coming to him before he leaves thejobsite.An employee who quits must, under ordinarycircumstances, wait until the next regular payday for hiswages.) Gionis took Poling to Ginnis. Ginnis made out acheck for 10 hours' pay, 8 hours which Poling had workedon Wednesday, August 4, and 2 hours' showup time forThursday, August 5, when Poling had walked off the jobduring the first hour. Poling left. He has not worked forRespondent since.Long and another man painted thebreeching from the pick on August 6. The tieup ropes werereplaced with nylon cable.Poling finally reachedWhite,the business agent, onMonday morning.White told him to file charges againstGionis when Local 91's executive committee met the nextnight.Poling did so. The committee held a hearing onAugust 28.Gionis was found guilty of unsafe workingconditions.Poling was found guilty of walking off the jobwithout firstbringing in the business agent to handle thedispute.White worked out a settlement with Respondentunder which Gionis agreed to put Poling back to work assoon as he needed another man.The record does not revealwhether Respondent has, in fact,added any painters at theMitchell Power Plant since the agreement was reached.Poling has made no effort to contact Respondent aboutreturning to work under the terms of this agreement. Thedispute never went to the joint trade board composed ofunion and management members which the collective-bargaining agreement between Respondent and Local 91provides as the machinery for settling disputes.Poling also filed intraunion charges against Kilgore forthemanner in which Kilgore carried out his stewardship.Local 91 exonerated Kilgore.C.Analysis and ConclusionsThe General Counsel's theory is thatRespondentdischarged Lloyd Poling on August 6 because Poling hadengaged in the protected activity of protesting the safety ofworking conditions in concert-with- Robert Long or, in thealternative,because he sought to enforce article 4, section 2of Respondent's contract with Local 91. A discharge foreithermotive would be a violation of the Act withoutquestion.However,whether the violation is viewed interms of Section 8(a)(1) or Section 8(a)(3), there must firstbe either a coercion of Poling or a discrimination againsthim byRespondent before Respondent'smotive comesinto question.Put more succinctly,Poling must have beendischarged on the morning of August 6 for a violation tohave occurred.In my opinion, this record,considered as awhole,willnot support such a finding.The only twoelements in its favor are the fact that Poling did not use themagic word "quit" and the fact that he was accorded thetreatment due a discharged employee when he was paid offon the spot.Neither has the significance it might have hadin a different context.Both are outweighed by the fact thatall of Poling's actions and words, both on August 5 and onAugust 6, point towarda resolve to leave Respondent'semploy in favor of seeking a more congenial job and thefact thatLocal 91's handling of his case indicates itsconclusion that he quit rather than was discharged. I amconvinced that Poling could have gone to work on themorning of August 6 if he had chosen to and may have ifhe had not lost his temper with James Gionis to the pointwhere he told Gionis that he wanted to be fired. I find,therefore,thatPoling's employment with Respondentterminated as a result of Poling's own decision and action,not Respondent's. In a word, he quit.Pottsville CommunityHotel Co., Inc.,140 NLRB 556, 563.Even if my finding on this question were to the contrary,Iwouldstillnot find a violation. If I were to reach the 292DECISIONSOF NATIONALLABOR RELATIONS BOARDquestion of motive, I would not find that Respondent wasmotivated by Poling's protected, concerted activity or byhis efforts to enforce a collective-bargaining agreement. Iwould find that it was motivated, in the person of Gionis,solely by anger at Poling's walking off the job on August 5and his conduct on the morning of August 6, and that thisisnot a discriminatory motive within the meaning of theAct.Upon the foregoing findings of fact, and on the entirerecord in this case, I make the following:CONCLUSIONS OF LAW2.Local No.91, International Brotherhood of Paintersand Allied Trades,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.The allegations of the complaint that Respondentviolated Section 8(a)(3) and (l) of the Act by dischargingLloyd F.Poling on or about August 6, 1971, and thereafterfailing and refusing to reinstate him, have not beensustained.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 21.J.L.Manta, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERThe complaint is dismissed in its entirety.2 In the event no exceptions are filed asprovided by Sec 102 46 of the10248 of the Rules and Regulations,be adopted by the Board and becomeRules and Regulationsof the National LaborRelations Board,the findings,itsfindings,conclusions,and order,and all objections thereto shall beconclusions,and recommendedOrder hereinshall, asprovidedinSecdeemed waived for all purposes